COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00436-CV


SHIRLENE DAVIS                                                    APPELLANT

                                       V.

THE BANK OF NEW YORK                                               APPELLEE
MELLON FKA THE BANK OF NEW
YORK AS TRUSTEE FOR THE
BENEFIT OF THE
CERTIFICATEHOLDERS OF THE
CWALT, INC., ALTERNATIVE LOAN
TRUST 2004-2CB, MORTGAGE
PASS-THROUGH CERTIFICATES,
SERIES 2004-2CB


                                   ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On October 31, 2012 and December 13, 2012, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

      1
      See Tex. R. App. P. 47.4.
appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 10, 2013




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2